ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-016, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that EDMUND P. GLASNER, formerly of TOMS RIVER, who was admitted to the bar of this State in 1985, and who has been suspended from the practice of law since January 14, 2008, by Orders of the Court filed December 14, 2007, and June 2, 2008, should be reprimanded for violating RPC 1.3 (lack of diligence), and RPC 1.4(b)(failure to communicate with the client), and good cause appearing;
It is ORDERED that EDMUND P. GLASNER is hereby reprimanded; and it is further
ORDERED that EDMUND P. GLASNER remain suspended from practice pending his compliance with the Orders of the Court filed December 14, 2007, and June 2, 2008, and until the further Order of the Court; and it is further
*159ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.